DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "said firearm" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that "for a firearm" in line 1 fails to positively require a firearm of the claim.
Claim 1 further recites the limitations "said breech ring" lines 12 and 16 (2X) and "the shell case" in line 12.  There is insufficient antecedent basis for these limitations in the claim.  Note that "adapted to close a breech ring" in line 3 fails to require a breech ring, positively.  Rather, such is a limitation on the breechblock assembly, i.e., such must be adapted to perform the recited function.
Claim 1 further recites the limitation "said breech ring" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Re: claim 2, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b)(III)(E).
Claim 5 recites the limitations "said routing mechanism constrains said slide to move from said first parking section to said second parking section through said forward intermediate section" in lines 4-6 and "said routing mechanism constrains said slide to move from said second parking section to said first parking section through said backward intermediate section" in lines 7-9.  The issue is how a mechanism can "constrain" the slide "to move" from one section to another, since the former means, e.g., to restrict, limit, while the latter means, e.g., to change position, make something change position.
Claim 15 recites the limitation "discordant" in line 2, which term, not having been clearly redefined by Applicant, means: not matching other things and therefore strange or unpleasant; in which there are a lot of disagreements; not in agreement or harmony; and/or, lacking in harmony, none of which appears relevant to "a winding direction" and "a rotation direction."
Claim 16 recites the limitation "concordant" in line 2, which term, not having been clearly redefined by Applicant, means: being of the same opinion; and/or, in keeping, neither of which appears relevant to the directions similarly recited in claim 15, above.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 14-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 4,131,052 to Skahill (cited by Applicant).
Re: claim 1, Skahill discloses the claimed invention including an actuation system for a firearm (col. 2, lines 19-21, e.g., 2:19-21); said system comprising: a breechblock assembly (rightmost portion of operating group 24, e.g., Figs. 2-3) adapted to* (*see explanation above) close a breech ring (rearmost portion of barrel 30) of said firearm; a slide (leftmost portion of group 24) whereon said breechblock assembly is mounted* (*see explanation below); a linear guide whereon said slide is configured to slide linearly (lower leftmost portion of group 24 slides along operating drum 10—presuming some contact between the elements exists, particularly in view of the fact that group 24 is only prevented from such contact by spring 38 pressure against cam follower 32, which suffices to meet a linear guide); and a cylindrical cam 10, e.g., Fig. 1, configured to be rotatably actuated by a motor, 1:11-20, and co-operating with said slide for controlling the movement of said slide along said linear guide between a first operating position, e.g., Fig. 6, and a second operating position, e.g., Fig. 3; an outer surface of said cylindrical cam defining a path (grooves 14, 16) having: a substantially annular first parking section wherein said slide is kept in said first operating position (as shown), wherein said breechblock assembly is in a remote position relative to said breech ring, 3:22-26, and allows the extraction of the shell case and the insertion of a new piece of ammunition (inherent in the cycling of the weapon disclosed), a substantially annular second parking section wherein said slide is kept in said second operating position, wherein said breechblock assembly is in proximity to said breech ring and cooperates with said breech ring during the ammunition firing phases (all as clearly shown), a helical portion shaped forward intermediate section and a helical portion shaped backward intermediate section (both as shown) connecting said first parking section and said second parking section, and wherein said slide is moved forward from 4S/N Not Yet AssignedDocket No. 07587.0710FPWOsaid first operating position to said second operating position and, respectively, backward from said second operating position to said first operating position.
*With respect to being mounted, Skahill clearly shows an integral construction of the breechblock assembly components.  It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Furthermore, it has been held that “the term “integral” is not limited to a fabrication of the parts from a single piece * * *, but is inclusive of other means for maintaining the parts fixed together as a single unit.”  In re Larson, 144 USPQ 347, 349.  While SKAHILL may not expressly articulate an integral construction, that clearly shown is being so interpreted.  In that light, and in view of the case law, whether Skahill discloses the breechblock assembly being mounted on the slide is adequately anticipated by the integral construction of the elements.
With respect to substantially annular, the term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term.  In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  Next, annular means shaped like a ring, which terms combined are sufficiently broad to be construed as that shown.
Re: claim 2, Skahill fairly discloses a single drum cam, as shown.
Re: claim 4, Skahill further discloses wherein said slide comprises a coupling element 32, and said cam has an external groove 14, 16 which defines said path and in which said coupling element is configured to slide, as shown.
Re: claim 14, Skahill further discloses firearm, 2:19-21, a breech ring (mouth of barrel 30) configured to receive a shell 28, e.g., Figs. 2-3, to be fired; a barrel 30 through which the shell is intended to be channelled when firing occurs in the breech ring, 2:65-3:11; and the actuation system according to claim 1.
Re: claims 15-16, because Skahill clearly shows helical grooves, it is asserted that such adequately meet the terms discordant and concordant, as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Skahill in view of US 3,241,448 to Rocha. 1, 2, and 14-18
Re: claim 17, Skahill discloses the claimed invention as applied above including wherein the intermediate sections intersect each other at ends of the intermediate sections (as shown), except for at the first parking section on one side and at the second parking section on the other side.
Rocha teaches intermediate sections 28, 32, 34, e.g., Fig. 2, intersecting each other at ends of the sections, at a first parking section (28 being a parking section, crossovers 26 meet the intersecting requirement) on one side (top of 28) and at a second parking section 36 on the other side, as shown, in the same field of endeavor for the purpose of “provid[ing] for cam paths with crossovers a simple and effective crossover device for directing the follower through the crossovers along the prescribed path even though the intersecting sections of the cam path are related at an acute angle,” 1:42-46.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Skahill as taught by Rocha in order to provide a simple and effective crossover device for directing the follower through the crossovers along the prescribed path even though the intersecting sections of the cam path are related at an acute angle.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 18, Rocha further teaches the intersection between intermediate sections forming cusp-shaped regions, as shown.  Because Applicant has not redefined the term “cusp,” such is being treated as meaning: a point formed by two intersecting arcs, which Rocha clearly shows.
Claim 4, and, alternatively, claims 1, 2, and 14, are rejected under 35 U.S.C. § 103 as being unpatentable over Skahill in view of US 4,294,158 to Patenaude et al. (Patenaude).
Re: claims 1, 2, and 14, should it be found that Skahill fails to adequately disclose “parking sections” as intended by Applicant, Patenaude teaches such, e.g., Fig. 9, clearly showing an aft rotating cam, 2:13, and discloses “aft upper roller 80 … rides in a control cam track 88 … of a drive cam 90,” 2:55-57, in the same field of endeavor for the purpose of “control[ing] and driv[ing] the bolt through the crossovers,” 3:9, i.e., cycling the weapon.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Skahill as taught by Patenaude in order to control and drive a bolt through crossovers.  The same further rationale provided above would apply here equally well.
Re: claim 4, Skahill fairly discloses the cam having an external groove defining the path in which the cam follower is configured to slide, above, except for a coupling element that is configured to slide in the path, akin to the cam follower.
Patenaude further teaches a breechblock assembly 52, e.g., Fig. 7, adapted to close a breech ring (not shown, but inherent; see reference to “respective chamber areas” of barrels, 2:25-27, i.e., the function of the gun bolt assembly 52 is to seal the chamber prior to firing a cartridge; see also, e.g., Fig. 5, clearly showing gun bolt assembly 52 being cylindrical, which reasonably conveys a cylindrical chamber having a cylindrical breech, i.e., a breech ring), and a slide 54 comprising a coupling element 82, and a cam (aft cam, above) having a groove 91, e.g., Fig. 9, which defines a path (as shown) and in which said coupling element is configured to slide, “pilot shoe 82 rides in a pilot track 91 recessed in the cam track 88,” 2:59-60.
Allowable Subject Matter
Claims 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-May-22